Cook, J.,
dissenting. I too would deny the writ of mandamus for the reasons given in Justice Stratton’s dissent. I write separately only to clarify my differing views on two points. First, while I agree that both the OPT and OCAP fall within the R.C. 149.43(A)(1)(o) exception to the definition of a “public record,” I do not believe R.C. 3345.14 provides a basis for applying the exception. I cannot agree that the test materials at issue are “discoveries or inventions.”
Furthermore, I believe it is unnecessary to address whether VIML is a “state educational agency,” or whether the OCAP test materials are “education records” or “instructional materials,” in analyzing the applicability of the FERPA and the Protection of Pupil Rights law. Both federal laws require that the covered materials be made “available” for inspection. That was done in this case. Neither federal Act grants a right to obtain personal copies of the materials. Moreover, neither Act prohibits the entity holding the materials from instituting, as a condition of access, a nondisclosure policy to which the party seeking materials must agree.
Moyer, C.J., concurs in the foregoing dissenting opinion.